

Exhibit 10.10















EDISON INTERNATIONAL


2008 EXECUTIVE DISABILITY PLAN










Amended and Restated Effective
October 23, 2013








 



    



--------------------------------------------------------------------------------

TABLE OF CONTENTS



PREAMBLE
1
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 BENEFITS
2
ARTICLE 3 CONDITIONS RELATED TO BENEFITS
2
 
3.1 Nonassignability
2
 
3.2 No Right to Assets
2
 
3.3 Protective Provisions
3
 
3.4 Incapacity
3
ARTICLE 4 PLAN ADMINISTRATION
3
 
4.1 Plan Interpretation
3
 
4.2 Limited Liability
4
ARTICLE 5 AMENDMENT OR TERMINATION OF PLAN
4
 
5. 1 Authority to Amend or Terminate
4
 
5.2 Limitations
4
ARTICLE 6 CLAIMS AND REVIEW PROCEDURES
4
 
6.1 Claims Procedure
4
 
6.2 Dispute Arbitration
5
ARTICLE 7 MISCELLANEOUS
7
 
7.1 Participation in Other Plans
7
 
7.2 Forfeiture
7
 
7.3 Successors
7
 
7.4 Employment Not Guaranteed
7
 
7.5 Gender, Singular and Plural
7
 
7.6 Captions
7
 
7.7 Validity
7
 
7.8 Waiver of Breach
7
 
7.9 Applicable Law
8
 
7.10 Notice
8
 
7.11 Statutes and Regulations
8




i



--------------------------------------------------------------------------------






EDISON INTERNATIONAL


2008 EXECUTIVE DISABILITY PLAN


Amended and Restated Effective October 23, 2013




PREAMBLE


The purpose of this Plan is to provide supplemental disability benefits to
Eligible Employees of participating Affiliates of EIX.


ARTICLE 1
DEFINITIONS


Capitalized terms in the text of the Plan are defined as follows:


Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.


Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a "controlled group of corporations" within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
Executives in the Plan.


Board means the Board of Directors of EIX.


Code means the Internal Revenue Code of 1986, as amended.


EIX means Edison International.


Eligible Employee means an Executive of an Affiliate.


Employee Disability Plan means any plan other than this Plan that provides
salary-replacement benefits to employees of Affiliates for short- or long-term
disability or illness.


Employer means the Affiliate employing the Eligible Employee. Notwithstanding
the foregoing, with respect to a particular Eligible Employee’s benefits under
the Plan, for purposes of determining which Affiliate is obligated to pay such
benefits, Employer as to such Eligible Employee and benefits means the Affiliate
last employing the Eligible Employee.





    

--------------------------------------------------------------------------------




Executive means an employee of an Affiliate who is designated an Executive by
the CEO of that Affiliate or who is elected as a Vice President or officer of
higher rank by the board of that Affiliate or by the Board of EIX.


Plan means the EIX 2008 Executive Disability Plan.


Salary Rate means the basic rate of pay as fixed by the Employer (excluding
bonuses, special awards, commissions, severance pay, and other non-regular forms
of compensation).


ARTICLE 2
BENEFITS


To the extent that a salary replacement benefit is payable from any Employee
Disability Plan because of an Eligible Employee’s absence from work for one or
more days because of his or her own illness or disability, the Plan will
supplement that benefit as necessary to ensure that the Eligible Employee will
receive a total salary replacement benefit amount for each such day of absence
from work equal to his or her full daily Salary Rate, for up to one year from
the date of initial absence for any single period of Disability, as such period
is defined under the applicable Employee Disability Plan. Payment will be made
on regularly scheduled paydays in the same manner as benefits are paid under the
applicable Employee Disability Plan. An Eligible Employee shall cease to be
eligible to participate in the Plan, and his or her Plan benefits (if any) shall
terminate if he or she ceases to be employed by an Affiliate (regardless of the
reason for the termination of employment).
ARTICLE 3
CONDITIONS RELATED TO BENEFITS
3.1 Nonassignability
The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or in any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Eligible Employee or other claimants and from all orders,
decrees, levies, garnishment or executions against any Eligible Employee to the
fullest extent allowed by law. Notwithstanding the foregoing, the benefit
payable to an Eligible Employee may be assigned in full or in part, pursuant to
a domestic relations order of a court of competent jurisdiction.
3.2 No Right to Assets
An Eligible Employee’s benefits paid under the Plan will be paid from the
general funds of the Eligible Employee’s Employer, and the Eligible Employee
will be no more than an unsecured general creditor of that Employer with no
special or prior right to any assets of the Employer for payment of any
obligations hereunder. The Eligible Employee will have no claim to benefits from
any other Affiliate. Notwithstanding the foregoing or anything in the definition
of “Employer” to the contrary, and at the sole discretion of EIX, EIX may
determine that for purposes of benefits payable under the Plan, EIX shall be
deemed to be the Employer obligated

2

--------------------------------------------------------------------------------




to pay such benefits. Such an election by EIX may be made, in EIX’s sole
discretion, as to all Plan benefits, as to only certain benefits, and/or as to
only certain Affiliates or Eligible Employees, and will be deemed an assumption
of the specified benefit obligations of the applicable Affiliates. Subject to
the further provisions hereof, EIX will be solely obligated to pay any such
benefits and no Eligible Employee will have a claim as to any other Affiliate
with respect to such benefits. Upon an election by EIX under this Section 3.2,
benefits covered by the election will be paid from the general funds of EIX (and
not the Affiliate that would otherwise pay the benefits), provided that EIX may
require that as between EIX and the Affiliate that would otherwise pay such
benefits, the Affiliate will be responsible to pay EIX for the assumption of
such obligations in accordance with funding arrangements determined by EIX at
the time of election or any time thereafter. To the extent such Affiliate fails
to comply with such funding arrangements or obtains any refund or offset of
payments made from the Affiliate to EIX without the consent of EIX, the
Affiliate that would otherwise be responsible for payment of benefits to the
applicable Eligible Employee will remain responsible for such benefits. EIX will
effectuate any such election pursuant to this Section 3.2 by providing written
notice to the Administrator and the applicable Affiliates regarding the
effective date of such election, and the benefits, Affiliates and Eligible
Employees for which the election is applicable. The funding arrangements
established by EIX at the time of its election, or from time to time thereafter,
will set forth the method by which the Affiliates will remit funds to EIX in
consideration of Plan benefit obligations that are assumed by EIX.
3.3 Protective Provisions
The Eligible Employee will cooperate with the Administrator by furnishing any
and all information requested by the Administrator, in order to facilitate the
payment of benefits hereunder, taking such physical examinations as the
Administrator may deem necessary and signing such consents to insure or taking
such other actions as may be requested by the Administrator. If the Eligible
Employee refuses to cooperate, the Administrator and the Employer will have no
further obligation under the Plan.
3.4 Incapacity
If any person entitled to payments under this Plan is incapacitated and unable
to use such payments in his or her own best interest, EIX may direct that
payments (or any portion) be made to that person’s legal guardian or
conservator, or that person’s spouse, as an alternative to payment to the person
unable to use the payments. EIX will have no obligation to supervise the use of
such payments, and court-appointed guardianship or conservatorship may be
required.
ARTICLE 4
PLAN ADMINISTRATION
4.1 Plan Interpretation
The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. All decisions of the Administrator will be final and
binding.

3

--------------------------------------------------------------------------------




4.2 Limited Liability
Neither the Administrator, nor any of its members or designees, will be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.
ARTICLE 5
AMENDMENT OR TERMINATION OF PLAN
5. 1 Authority to Amend or Terminate
The Administrator will have full power and authority to prospectively modify or
terminate this Plan, and the Administrator's interpretations, constructions and
actions, including any determination of the amount or recipient of the payment
to be made, will be binding and conclusive on all persons for all purposes.
Absent the consent of the Eligible Employee, however, the Administrator will in
no event have any authority to modify this section. However, no such amendment
or termination will apply to any person who has then qualified for or is
receiving benefits under this Plan.
5.2 Limitations
In the event of Plan amendment or termination which has the effect of
eliminating or reducing a benefit under the Plan, the benefits of Eligible
Employees will not be less than the benefits to which such Eligible Employees
would have been entitled immediately prior to such amendment or termination of
the Plan.


ARTICLE 6
CLAIMS AND REVIEW PROCEDURES
6.1 Claims Procedure


(a) Within a reasonable period of time, but not later than 45 days after receipt
of a claim, the Administrator or its delegate shall notify the Eligible Employee
(or person submitting a claim on behalf of the Eligible Employee) (a “claimant”)
of any adverse benefit determination on the claim, unless circumstances beyond
the Plan’s control require an extension of time for processing the claim. In no
event may the extension period exceed 30 days from the end of the initial 45‑day
period. If an extension is necessary, the Administrator or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 45-day period. The notice shall describe the
circumstances requiring the extension and the date by which the Administrator or
its delegate expects to render a determination on the claim. If, prior to the
end of the first 30-day extension period, the Administrator or its delegate
determines that, due to circumstances beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for an additional 30 days, so long as the
Administrator or its delegate notifies the claimant, prior to the expiration of
the first 30-day extension period, of the circumstances requiring the extension
and the date as of which the Administrator or its delegate expects to render a
decision. This notice of extension shall specifically describe the standards on
which entitlement to a benefit is based, the unresolved

4

--------------------------------------------------------------------------------




issues that prevent a decision on the claim, and the additional information
needed to resolve those issues, and that the claimant has at least 45 days
within which to provide the specified information.


(b) In the case of an adverse benefit determination, the Administrator or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review; (v) if an
internal rule, guideline, protocol or similar criterion (“internal standard”)
was relied upon in making the determination, a copy of the internal standard or
a statement that the internal standard shall be provided to the claimant free of
charge upon request; and (vi) if the determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination or a
statement that such explanation shall be provided free of charge upon request.


(c) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 180 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 45 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
45-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the claimant and including the information
described in Section 6.1(b) above. If, due to special circumstances (for
example, because of the need for a hearing), the 45-day period is not
sufficient, the decision may be deferred for up to another 45‑day period at the
election of the Administrator, but notice of this deferral will be given to the
claimant. In the event of the death of the Eligible Employee, the same
procedures will apply to the Eligible Employee’s beneficiaries.
6.2 Dispute Arbitration
Notwithstanding the foregoing, because it is agreed that time will be of the
essence in determining whether any payments are due to a claimant under this
Plan, a claimant may, if he or she desires, submit any claim for payment under
this Plan to arbitration. This right to select arbitration will be solely that
of the claimant and the claimant may decide whether or not to arbitrate in his
or her discretion. The "right to select arbitration" is not mandatory on the
claimant, and the claimant may choose in lieu thereof to bring an action in an
appropriate civil court. Once an arbitration is commenced, however, it may not
be discontinued without the

5

--------------------------------------------------------------------------------




mutual consent of both parties to the arbitration. During the lifetime of the
Eligible Employee only he or she can use the arbitration procedure set forth in
this section.


Any claim for arbitration may be submitted as follows: if a claimant has
submitted a request to be paid under this Plan and the claim is finally denied
by the Administrator in whole or in part, such claim may be filed in writing
with an arbitrator of the claimant’s choice who is selected by the method
described in the next four sentences. The first step of the selection will
consist of the claimant submitting a list of five potential arbitrators to the
Administrator. Each of the five arbitrators must be either (1) a member of the
National Academy of Arbitrators located in the State of California or (2) a
retired California Superior Court or Appellate Court judge. Within one week
after receipt of the list, the Administrator will select one of the five
arbitrators as the arbitrator for the dispute in question. If the Administrator
fails to select an arbitrator within one week after receipt of the list, the
claimant will then designate one of the five arbitrators for the dispute in
question.


The arbitration hearing will be held within seven days (or as soon thereafter as
possible) after the picking of the arbitrator. No continuance of said hearing
will be allowed without the mutual consent of the claimant and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator's discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.


The arbitrator's award will be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing.


In the event the arbitrator finds that the Administrator or Employer has
breached this Plan, he or she will order the Employer to pay to the claimant
within two business days after the decision is rendered the amount then due the
claimant. The award of the arbitrator will be final and binding upon the
parties.


The award may be enforced in any appropriate court as soon as possible after its
rendition. The Administrator will be considered the prevailing party in a
dispute if the arbitrator determines (1) that neither the Administrator nor the
Employer has breached this Plan and (2) the claim by the claimant was not made
in good faith. Otherwise, the claimant will be considered the prevailing party.


Notwithstanding the foregoing, (1) the Administrator will not assert that a
claimant has failed to exhaust administrative remedies if the claimant does not
submit to arbitration, (2) any applicable statute of limitations or other
similar defense is tolled during the time the arbitration is pending, (3) the
claimant may only submit to arbitration after exhausting the claims procedures
described above, and (4) no fees or costs will be imposed on the claimant as
part of the arbitration (other than the claimant’s attorneys’ fees).

6

--------------------------------------------------------------------------------




ARTICLE 7
MISCELLANEOUS
7.1 Participation in Other Plans
The Eligible Employee will continue to be entitled to participate in all
employee benefit programs of the Employer as may, from time to time, be in
effect.
7.2 Forfeiture
The payments to be made pursuant to the Plan require the Eligible Employee to
devote substantially all of his or her time, skill, diligence and attention to
the business of the Employer and not to actively engage, either directly or
indirectly, in any business or other activity adverse to the best interests of
the business of the Employer. Any breach of these conditions will result in
complete forfeiture of benefits under the Plan, and EIX and the Employer will
have no further liability therefor.
7.3 Successors
The rights and obligations of each Employer under the Plan will inure to the
benefit of, and will be binding upon, the successors and assigns of the
Employer.
7.4 Employment Not Guaranteed
Nothing contained in the Plan nor any action taken hereunder will be construed
as a contract of employment or as giving any Eligible Employee any right to
continue in employment with the Employer or any other Affiliate.
7.5 Gender, Singular and Plural
All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
7.6 Captions
The captions of the articles and sections of the Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.
7.7 Validity
If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.
7.8 Waiver of Breach
The waiver by EIX or the Administrator of any breach of any provision of the
Plan by the Eligible Employee will not operate or be construed as a waiver of
any subsequent breach by the Eligible Employee.

7

--------------------------------------------------------------------------------




7.9 Applicable Law
The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.
7.10 Notice
Any notice or filing required or permitted to be given to the Administrator
under the Plan will be sufficient if in writing and hand-delivered, or sent by
first class mail to the principal office of EIX, directed to the attention of
the Administrator. The notice will be deemed given as of the date of delivery,
or, if delivery is made by mail, as of the date shown on the postmark.
7.11 Statutes and Regulations
Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.




IN WITNESS WHEREOF, EIX has adopted this amended and restated Plan effective the
23rd day of October, 2013.




EDISON INTERNATIONAL


/s/ Jacqueline Trapp
__________________________________________
Jacqueline Trapp
Director, Executive Talent and Rewards







8